DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/20 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-30 and 32-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 8 and 11-26 of U.S. Patent No. 9761788 B2 (hereinafter 788). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same piezoelectric elements in the same devices comprising piezoelectric materials having overlapping formulas.  Both teach overlapping amounts for a, x, Mn and Bi and the same amounts of Si and B.  Both also teach the same crystal grain size, dielectric loss tangent and density. See MPEP 2144.05(I), cited in the prior Office Action.  The crystal system of the perovskite metal oxide of 788 is expected to be an orthorhombic crystal system in a range of -25 °C to 50 °C as the oxides overlap. Col 6, ln ln 21 of 788 expressly defines the structure as orthorhombic.  The 788 composition is made by a method that is identical to the instantly disclosed method set forth in US 2015/0349241 A1, the publication of the instant disclosure, hereinafter 241.  Both teach mixing raw materials selected from the same precursors and forming a compact of the mixed, granulated precursors (241, para [0079]-[0088] and 788, col 8, ln 56 – col 9, ln 55).  Both teach granulating with the same binders in the same amounts and forming the compact by identical methods (241, para [0088]-[0090] and 788, col 9, ln 43-67).  Both also teach two stage sintering at a temperature of 1100 to 1400 C for 2 to 48 hours (241, para [0093] and 788, col 10, ln 1-21), followed by polishing and heat treatment at 1000 C or above (241, para [0094] and 788, col 10, ln 22-28).  The methods are identical.  Col 6, ln 48-55 of the 788 disclosure states that the Bi is present at the A or B site of the claimed piezoelectric material. Therefore, one of ordinary skill in the art would expect similar Bi charge-disproportionation, absent evidence to the contrary.  Also, see MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  The compositions closely overlap and are made by identical methods.
The main difference between the claims is that the 788 claims contain Ca, while the instant claims do not recite Ca.  However, the instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03(I) which states that ‘The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps…"Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim…("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts")’.   

Claims 30 and 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 7-15 of U.S. Patent No. 9893268 (hereinafter 268). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same piezoelectric elements in the same devices comprising the same formulas wherein the Bi is in a charge-disproportionate state where Bi3+ and Bi5+ coexist. The 268 formula is the formula of instant claim 30 when a=1.  Both teach the same amounts for x and Mn. The 268 amount of Bi, 0.00042 to 0.0085, falls within the instantly claimed range of 0.0004 to 0.0085.   Col 9, ln 48-55 of the 268 disclosure states that the Bi is present at the B site.  
The reference is silent regarding density.  However the 268 piezoelectric element is made by a method that is identical to the instantly disclosed method.  Both teach mixing precursors selected from compounds of Ti, Zr and Ba such as oxides and carbonates, zirconates and titanates, including BaBiO3 by milling with 3 parts of a PVA binder for 24 hours and granulating the mixture via spray drying (268, col 22, ln 62 – col 23, ln 13 and 268 Table 1 and instant disclosure, para [0168]-[0171]).  Both also teach molding the granulated mixture at a pressure of 200 MPa to form a disc-like body (268, col 23, ln 13-16 and instant disclosure, para [0172]).  Both fire the obtained compact an electric furnace held for 4 hours at a max temperature of 1350 C, for a total of 24 hours (268, col 23, ln 16-20 and instant disclosure para [0123]).  The instant disclosure states the piezoelectric material made by this method has a density of 98.5% (para [0174]). The compositions closely overlap and are made by an identical process.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect the 268 piezoelectric material to have a density that at least overlaps the instantly claimed range of 93% or more and 100% or less, absent evidence to the contrary. 

Claims 1-3, 5-30 and 32-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-30 of U.S. Patent No. 10256393 B2 (hereinafter 393).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same piezoelectric devices, comprising the same piezoelectric elements comprising closely overlapping piezoelectric materials.  The formula for the piezoelectric material of the 223 claims is the instantly claimed formula when a=1.  Both teach overlapping amounts for x, Mn and Bi and further comprise Si and B.  The 393 composition is made by a method that is identical to the instantly disclosed method set forth in 241.  Both teach mixing raw materials selected from the same precursors and forming a compact of the mixed, granulated precursors (241, para [0079]-[0088] and 393, col 9, ln 28-col 10, ln 21).  Both teach granulating with the same binders in the same amounts and forming the compact by identical methods (241, para [0088]-[0090] and 393, col 10, ln 15-33).  Both also teach two stage sintering at a temperature of 1100 to 1400 C for 2 to 48 hours (241, para [0093] and 393, col 10, ln 35-55), followed by polishing and heat treatment at 1000 C or above (241, para [0094] and 393, col 10, ln 56-64).  The methods are identical.  See MPEP 2144.05(I), cited above. As the compositions closely overlap and are made by closely overlapping methods, one of ordinary skill in the art would expect a similar crystal structure and similar Bi valence, absent evidence to the contrary. See MPEP 2112.01(I), cited above. Col 7, ln 1-5 of the 393 disclosure teaches that the claimed structure contains Bi on the A or B site.
The main difference between the claims is that the 393 claims contain additional elements including Cu and Ca.  However, the instant claims contain the transitional phrase "comprising" which allows for the presence of other elements, even in major amounts. See MPEP 2111.03(I), cited above.  

Response to Arguments
Applicant’s arguments, see page 9, filed 10/30/20, with respect to the 112(a) rejection have been fully considered and are persuasive. The most recent amendments to the claims resolve the issues. 
Therefore, the 112(a) rejection of claims 1 and 30 has been withdrawn. 

Applicant's arguments filed 10/30/20, regarding 788 have been fully considered but they are not persuasive
Applicant argues that differences are not merely obvious variations, as the difference in ranges, differences in formula, and recited relative density all contribute to the benefit of piezoelectric material recited by claim 1, but does not provide evidence to support this argument.  The compositions overlap and are made by identical methods.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect at least overlapping properties, absent evidence to the contrary.  Applicant has not provided such evidence.  Also note that the 788 claims expressly recite identical average equivalent circular diameter, density and dielectric loss.
Applicant again argues that the instant formula does not include Ca.  As previously discussed, the instant claims contain the transitional phrase “comprising” which allows for the presence of additional components, even in major amounts.
Applicant further argues that the instant composition and the 788 composition are not expected to have similar properties because the methods of making the materials are different but does not provide evidence to support this argument.  Also note that the methods are identical as discussed above in the rejection. 
Therefore, the obviousness double patenting rejection of claims 1-3, 5-30 and 32-41 as obvious over the claims of 788 stands. 

Applicant's arguments filed 10/30/20, regarding 268 have been fully considered but they are not persuasive
Regarding 268, applicant disagrees for the reasons of record and will take further action at the appropriate time.  No additional arguments are presented.  Applicant’s reasons of record have been addressed in prior Office Actions and were not found to be persuasive.
Therefore, the obviousness double patenting rejection of claims 30 and 33-41 as obvious over the claims of 268 stands. 

Applicant's arguments filed 10/30/20, regarding 393 have been fully considered but they are not persuasive
Applicant argues that differences are not merely obvious variations, as the difference in ranges, differences in formula, and recited relative density all contribute to the benefit of piezoelectric material recited by claim 1, but does not provide evidence to support this argument.  The compositions overlap and are made by identical methods.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect at least overlapping properties, absent evidence to the contrary.  Applicant has not provided such evidence.  Note that the 393 claims expressly recite identical average equivalent circular diameter and density and recite a dielectric loss tangent that falls within the instantly claimed range. 
Applicant again argues that the instant formula does not include Ca.  As previously discussed, the instant claims contain the transitional phrase “comprising” which allows for the presence of additional components, even in major amounts.
Applicant further argues that the instant composition and the 393 composition are not expected to have similar properties because the methods of making the materials are different but does not provide evidence to support this argument.  Note that the methods are identical as discussed above in the rejection. 
	Therefore, the obviousness double patenting rejection of claims 1-3, 5-30 and 32-41 as obvious over the claims of 393 stands. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L. E./
Examiner, Art Unit 1734

/Matthew E. Hoban/Primary Examiner, Art Unit 1734